DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a pinned photodiode having a charge accumulation/storage region disposed substantially beneath the transfer gate and a pinning region disposed laterally to the charge accumulation/storage region and spaced away from the first surface, wherein an edge of the transfer gate is disposed adjacent to and spaced away from the floating diffusion region by an intervening semiconductor region configured to provide a potential barrier to charge flow from beneath the transfer gate to the floating diffusion, and
wherein the transfer gate is operable to selectively transfer charge from the charge accumulation/storage region to the floating diffusion region by pumping charge from the buried charge accumulation/storage region underlying the transfer gate over the potential barrier that is between the transfer gate and the floating diffusion region and to the floating diffusion region”.

Regarding claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a pinned photodiode comprising a pinning region of a first conductivity type and photocharge accumulation/storage region of a second conductivity type opposite to the first conductivity type, wherein the pinning region (i) extends along a vertical direction 
transfer gate that is configured to control charge transfer from the photocharge accumulation/storage region of the pinned photodiode to the floating diffusion; and
wherein the floating diffusion is separated form an adjacent edge of a gate dielectric of the transfer gate such that the floating diffusion is not overlapped by the adjacent edge of the gate dielectric of the transfer gate”.

Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the transfer gate is operable to transfer charge from the storage node to a floating diffusion according to a pump gate architecture that is configured to selectively transfer at least a portion of charge accumulated in the storage node to the floating diffusion in response to an individual pulse being applied to the transfer gate, by pumping charge (i) from the storage node to a first potential well in response to the individual pulse pulsing the transfer gate from an OFF state to a given ON state, and (ii) to the floating diffusion from the first potential well over a first potential barrier that is between the transfer gate and the floating diffusion in response to the individual pulse pulsing the transfer gate from said given ON state to an OFF state”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895